Citation Nr: 1816346	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-25 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of this hearing is of record.

In a rating decision in July 2006, the RO denied the Veteran's claim of service connection for post-viral asthma.  The Board implicitly reopened the Veteran's claim in January 2015 and remanded the issue of service connection for a lung disorder for further development.  The issue was most recently remanded in August 2016 for additional development.

As will be explained below, evidence received since the August 2016 Board remand shows that continued development remains necessary.  Thus the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, however as will be discussed below, evidence received since the Board's most recent remand in August 2016 shows that the Veteran has new diagnoses pertaining to his lung disorder that were not previously of record and that may be related to his active service.  The Board has no choice but to remand the issue to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran's service treatment records are replete with treatment for upper respiratory infections, bronchitis, viral infection, chest pain, and coughing.  See, e.g., service treatment records dated in August 1952, July 1958, December 1959, and August 1960.  Post-service medical records show the Veteran's has a diagnosis of COPD, asthma in quiescent, and bronchiectasis.  See, e.g., March 2016 VA opinion and October 2016 VA treatment record.  

In a VA opinion in March 2016, the examiner opined that the evidence does not show that the Veteran had chronic bronchitis as he had two or three episodes of bronchitis between 1958 and 2004.  Subsequent VA treatment records in November 2016 show that the Veteran had a diagnosis of bronchitis.  

Further, the March 2016 examiner stated that the Veteran's diagnosis of asbestosis in June 1998 was an error as there was no CT scan or biopsy to substantiate the diagnosis.  Yet, when a VA CT scan was performed on November 14, 2016, the findings included noncalcified scattered asbestos pleural plaques.  A VA pulmonary consult on November 15, 2016 shows that the Veteran had former asbestos exposure with radiographic evidence of asbestosis.  

In a statement in March 2014, the Veteran stated that although VA records show that he worked in a shipyard after service, he only worked in a shipyard as a part-time employee for six months.  His DD 214 shows that he served in the U.S. Air Force from May 1951 to May 1961 as a cook.  

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual, IV.ii.2.C.2. a-i.  The guidelines in the M21-1 provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  
Caselaw provides that the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-25   (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1.IV.ii.1.I.3.c.  A development letter is to be sent to the Veteran requesting specific information of his asbestos exposure.  Id.  Thus on remand the AOJ must should conduct additional development indicated below with regard to the Veteran's lung disorder and history of asbestos exposure.  

Afterwards, the Veteran must be scheduled for a VA examination to determine whether he has a lung disorder due to service.  Notably, in June 2016 the Veteran's attorney requested that the Veteran be examined by a new VA examiner as his previous examiner failed to properly consider his service treatment records, which include hospitalization for a pulmonary condition.  The Board also notes that the examiners who rendered the May 2014, March 2015, and March 2016 VA opinions were nurse practitioners.  Physician's assistants under ordinary circumstances, are more than capable of conducting VA examinations and providing VA medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the United States Court of Appeals for Veterans Claims indicated the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, however, because the question at issue involves a matter of particular medical complexity, the Board believes an examiner with the appropriate expertise should answer the questions presented in this case.  The Veteran should be afforded a new examination with an examiner with the appropriate expertise to render the necessary opinions regarding his variously diagnosed lung disorder.  


Lastly, the Veteran consistently has contended that he was hospitalized for a lung disorder during service, including in France between 1958 and 1959 and in Arizona in 1960.  See, e.g., December 2009 and February 2014 statements, and November 2014 Board hearing transcript.  Hospital records at the National Personnel Records Center (NPRC) are maintained separately from the service treatment records.  Although it appears that the Veteran's in-service hospital records have been obtained as his service treatment records include an in-service August 1960 hospital record from the Williams USAF Hospital in Arizona, one last attempt will be made to see if there are any outstanding hospital records during the Veteran's service in France that need to be associated with the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be asked to provide as much detailed information as possible identifying his pre-and post-service occupational history, to include whether such work may have involved asbestos exposure.  Ensure compliance with the steps of VBA's Adjudication Procedure Manual M21-1, M21-1.IV.ii.1.I.3 in developing the service connection claim for a lung disorder based on asbestos exposure during service.

2. Afterwards, ask the NPRC to search for the Veteran's in-service hospital records for a lung disorder from 1958 to 1960, including at Chaumont Air Force Base in France and at Williams USAF Hospital in Arizona.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

3. Afterwards, schedule the Veteran for a VA examination with a physician, or other appropriate examiner other than the ones who rendered the VA opinions in May 2014, March 2015, and March 2016, to determine the nature and etiology of his lung disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current lung disorders.  The examiner also is asked to address whether the Veteran's lung disorder includes sleep apnea, diagnosed in December 2017.  

b.) For each identified lung disorder including but not limited to asthma, COPD, bronchiectasis, bronchitis, and asbestosis if in-service asbestos exposure is conceded, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Thereafter, re-adjudicate the issue on appeal.  If the issue remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

